Citation Nr: 0834557	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-27 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a right lower 
extremity disability, to include a claim for compensation 
under 38 U.S.C.A. § 1151 (West 2002).

4.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, to include the issue of whether a 
reduction in the disability rating from 10 percent to 0 
percent, effective May 1, 2006, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from July 1961 to April 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In March 2003, the RO denied claims for service 
connection for tinnitus, and PTSD.  In May 2005, the RO 
denied claims for service connection for right foot, right 
ankle, and right leg conditions, to include claims for 
compensation under 38 U.S.C.A. § 1151 (West 2002).  In 
February 2006, the RO decreased the veteran's evaluation for 
service-connected hearing loss from 10 percent to 0 percent.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

A review of the record shows that in unappealed and final 
rating decisions, dated in 1973, 1988, and 2000, the RO 
denied claims for service connection for acquired psychiatric 
disorders (other than PTSD).  In March 2003, the RO first 
denied a claim for service connection for PTSD.  
Subsequently, VCAA letters were sent to the veteran, dated in 
March 2004, and March, August, and October of 2005, which 
indicate that he had a pending claim for service connection 
for "depression and insomnia," or "bipolar/attention 
deficit disorder."  Furthermore, the veteran's many letters 
received since he filed his PTSD claim frequently contain 
statements indicating that he is seeking service connection 
for acquired psychiatric disorders (other than PTSD), such as 
depression and insomnia.  

In addition, the RO's characterization of the PTSD issue in 
the September 2006 Statement of the Case appears to recognize 
that a claim was presented for acquired psychiatric disorders 
other than PTSD.  Specifically, the issue was characterized 
as, "Service connection for post-traumatic stress disorder 
(also claimed as depression and insomnia)."  However, the 
RO's March 2003 rating decision, which denied service 
connection for PTSD, as well as the subsequently dated SOC 
and SSOC's, did not adjudicate the issue of whether new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD).  

The Board must review all issues reasonably raised from a 
liberal reading of all documents in the record.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  As the claim of 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD) has not been 
adjudicated by the agency of original jurisdiction, it is 
referred to the RO for appropriate action.  This issue is not 
before the Board at this time.

The Board notes that complaints, findings, and diagnosis of a 
psychiatric disorder in service, or shortly thereafter, 
although relevant to claims for psychiatric disorders 
generally, are not necessarily relevant to a claim for 
service connection for PTSD, the manifestations of which are 
often delayed for some time after the experience of a 
stressor.  38 C.F.R. § 3.303(d).  Moreover, specific 
regulatory requirements must be met to establish service 
connection for PTSD.  38 C.F.R. § 3.304(f); see also Ephraim 
v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996), rev'g 5 Vet. 
App. 549 (1993).  

Based on the above, the Board finds that a claim of service 
connection for PTSD is separate and distinct from a claim of 
service connection for an acquired psychiatric disorder other 
than PTSD.

Further, the Board finds that the two issues are not 
inextricably intertwined.  The Board can successfully 
adjudicate the claim of PTSD without adjudicating the claim 
that new and material evidence has been presented to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD).  The veteran's claim 
for service connection for PTSD involves a separate and 
distinct claim (based on a separate regulation).  The two 
claims can be adjudicated separately without prejudice to the 
veteran.  


FINDINGS OF FACT

1.  The veteran does not have a right lower extremity 
disability that was present in service or is otherwise 
related to such service, nor does he have a right lower 
extremity disability as a result of an injury, or aggravation 
of an injury, attributable to VA hospitalization or medical 
treatment.  

2.  The veteran did not participate in combat and his 
stressor has not been confirmed and can not be confirmed by 
the VA.  

3.  The veteran does not have tinnitus, or PTSD, as the 
result of his active military service.  

4.  A 10 percent rating for bilateral hearing loss was in 
effect from March 15, 2002 to May 1, 2006.  

5.  The RO's February 2006 RO rating decision, which reduced 
the veteran's rating for bilateral hearing loss from 10 
percent to 0 percent, effective May 1, 2006, did not consider 
required regulatory provisions and denied the veteran due 
process.

6.  The veteran has no more than level II hearing in his 
right ear, and no more than level II hearing in his right 
ear.     


CONCLUSIONS OF LAW

1.  The veteran does not have a right lower extremity 
disability as the result of disease or injury that was 
incurred during his active military service; compensation for 
a right lower extremity disability is not established under 
38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1131, 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2007).

2.  PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

3.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  The RO's February 2006 RO rating decision, which reduced 
the veteran's rating for his bilateral hearing loss from 10 
percent to 0 percent, is void ab initio, and the criteria for 
restoration of the 10 percent rating for this condition are 
met.  38 C.F.R. § 3.344 (2007).  

5.  The criteria for a disability rating in excess of 10 
percent for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
right lower extremity disability, PTSD and tinnitus.  He 
further asserts that he has a right lower extremity 
disability as the result of VA treatment.  

The Board initially notes that subsequent to the most recent 
supplemental statement of the case, dated in November 2007, 
the veteran has submitted evidence, and that this evidence is 
accompanied by waivers of RO review, dated in May and August 
of 2008.  See 38 C.F.R. § 20.1304 (2007).   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2007); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).  

The veteran's service medical records do not show treatment 
for tinnitus, or right lower extremity symptoms.  In February 
1962, he was noted to be nervous and a disciplinary problem, 
and to fail in everything that he did.  The impressions were 
anxiety reaction and schizoid personality.  A psychiatric 
examination report, dated in March 1962, shows that the 
veteran complained that his grandfather was ill, and that his 
brother was facing criminal charges.  With regard to his 
military experience, he complained that, "I can't do 
anything right and can't stand to have people jump on me."  

It was noted that he was very immature, unstable, and 
extremely dependent, that he was tearful because he could not 
adjust and was not understood by his superiors, and that 
there was no evidence of a mental disorder.  The report shows 
that an administrative separation was recommended, as he was 
determined to have a "passive-dependency reaction."  

The veteran's separation examination report, dated in 
February 1962, shows that his ears, drums, feet, lower 
extremities, and psychiatric condition, were all clinically 
evaluated as normal.  In an associated "report of medical 
history," he indicated that he had leg cramps, nervous 
trouble, "depression or excessive worry," "frequent 
trouble sleeping," "frequent or terrifying nightmares," 
and an excessive drinking habit; he denied having had ear 
trouble, foot trouble, and a "'trick' or locked knee."  
This report notes that he complained of leg cramps during PT 
(physical training).  

The veteran's service records include a March 1962 report 
noting that the veteran was relieved of duty due to 
unsatisfactory performance, that there had been no 
improvement, and that he should be discharged.  

A second March 1962 report, from the battalion chaplain, 
states that the chaplain was convinced that the veteran is 
"hopelessly unable to adapt to Army life and to receiving, 
interpreting, and obeying commands."  It was stated that the 
veteran's mind seemed to follow a pattern of fear, excessive 
and baseless worry, reasonless confusion of guilt and 
religious [illegible], and that his immediate release was 
recommended.  

A third March 1962 report, from the commanding officer, 
states that the veteran could not adjust to the military, 
that he became extremely nervous when given orders, did not 
like to take orders, was apathetic and without stamina, and 
that he had performed poorly in and was relieved on two 
occasions.  A fourth March 1962 report notes that the veteran 
was extremely nervous and that he would break out into spells 
of weeping if given an order, and that all efforts at 
rehabilitation had proven fruitless.  

The Board finds that the service medical records provide 
highly probative evidence against all claims, clearly 
indicating that the disorders at issue before the Board at 
this time where not indicated in service. 

As for the post-service medical evidence, it consists of a VA 
and non-VA reports, dated between 1962 and 2008.  This 
evidence includes the following:

A VA neuropsychiatric examination report, dated in October 
1973, shows that the veteran complained of insomnia and 
depression, and easily becoming nervous.  The diagnoses were 
anxiety depressive reaction, and passive-dependent 
personality with secondary alcoholism.  

Private treatment reports from San Francisco General 
Hospital, dated between 1976 and 1993, show that beginning in 
1976, the veteran was treated for complaints that included 
insomnia secondary to psychiatric symptoms, night sweats, and 
weight loss.  He reported slashing his wrist at age 13.  

Private treatment reports, reportedly from Dr. M.M.F., dated 
between 1989 and 1994, include 1989 reports which note 
complaints of leg cramps, nervousness, and insomnia, and 
include notations of excessive drinking of alcohol, and that 
he "obviously had psychiatric problems."  

VA progress notes, dated between 2000 and 2008, contain 
notations of an anxiety disorder, dysthymia, alcohol abuse, 
PTSD, personality disorder NOS (not otherwise specified), and 
tinnitus.  Reports, dated in 2006 and 2007, note that the 
veteran presented in a right ankle boot, and that he had 
right ankle pain, as well as a notation of a history of right 
foot surgery.  

A June 2000 VA audiometric examination report notes 
moderately intermittent tinnitus, by report, but that the 
veteran was not sure which ear was symptomatic.  The 
assessments included tinnitus.  A July 2001 VA audiometric 
examination report shows that the veteran reported that he 
had been a supply clerk during service, between 1961 and 
1962, but that he had been around machine guns, gunfire, and 
bombs.  He also reported working as a civilian aboard 
ammunition ships in Vietnam between 1966 and 1972, but there 
is no report of exposure to loud noise during this time.  
This report notes moderately intermittent tinnitus, and shows 
that the examiner concluded that, "Given his limited time in 
service (1 year) and supply clerk duty while in service, it 
is unlikely that his tinnitus is secondary to military noise 
trauma."  Such a finding provides evidence against this 
claim.   

Several VA audiometric reports, dated thereafter, note 
tinnitus.  

Reports from the Vet Center, dated between 2001 and 2004, 
contain diagnoses of bipolar disorder, PTSD, and schizoid 
personality disorder.  

Reports from Behavioral Services, and CODAC Behavioral Health 
Service, dated between 2004 and 2005, contain diagnoses of 
dysthymic disorder, depressive disorder, anxiety disorder, 
and rule out PTSD/PTSD.  This evidence includes reports 
associating PTSD with the veteran's service.  

A VA psychiatric examination report, dated in July 2004, 
shows that the veteran complained that he had depression and 
sleep disturbance, and that he was "severely troubled" by 
the memory of a fellow soldier accidentally discharging a 
weapon very close to his ear.  The report contains an Axis I 
diagnoses of major depressive disorder with psychotic 
features "most likely exacerbated by inservice event," and 
PTSD.  The examiner stated that it is most likely that this 
event is a major contributor to his subsequent mental health 
difficulties.   

A VA audiometric examination report, dated in October 9, 
2004, shows that the veteran complained of constant bilateral 
tinnitus which began during service.  He reported being 
exposed to mortar fire, explosions, and M-16 fire during 
basic training.  

Importantly, audiological testing resulted in the examiner 
observing "inconsistent response behavior and malingering 
behavior," as well as "false negative responses to air 
conduction stimuli."  The examiner concluded that the 
veteran's tinnitus was likely caused by or related to his 
inservice noise exposure, as it reportedly began during his 
military service."  

The report noted that, "Upon leaving the soundbooth today, 
patient stubbed his right toe on the carpeting, tripped and 
fell to the floor outside of the soundbooth."  It was 
further noted that he sat on the floor gripping his right 
ankle complaining that he twisted his ankle and was in pain, 
and that he was escorted out after he indicated that he 
desired treatment.  

Reports from El Rio Health Center, dated between October 12th 
and 28th of 2004, include an X-ray report, dated October 12th, 
which shows that the veteran was diagnosed with hallux valgus 
and minor degenerative change in the right foot, as well as a 
discrete density in the right ankle thought to be consistent 
with an old injury or possibly an os subfibulare.  These 
reports show treatment for right foot pain and swelling, and 
contain assessments of soft tissue injury, and right 
ankle/foot sprain.  

Reports from G.S.L., D.O., dated between 2006 and 2008, show 
that in October 2006, the veteran was first treated for right 
lower extremity symptoms.  At that time, he reported a 
history of several ankle injuries in the past, to include an 
injured tendon "several years ago," and "a significant 
ankle injury" as the result of a motor vehicle accident 
(MVA) in December 2005, which he thought had resulted in a 
torn ankle tendon, and another ankle injury "a couple of 
months ago."  The reports show that he was thought to have 
posterior tibial tendonitis and synovitis of the right ankle.  

In December 2006, he underwent a posterior tibial tendon 
repair with calcaneal osteotomy and right flexor digitorum 
longus tendon transfer.  The primary diagnosis was posterior 
tibial tendon dysfunction of the right foot.  In July 2007, 
he complained of right ankle and foot pain, and he reported 
sustaining a fall about three weeks before.  In November 
2007, he underwent hardware removal from his right ankle.  

The claims files include several lay statements, from the 
veteran's brother, a pastor, and a friend.  The brother 
essentially asserts that the veteran exhibited psychiatric 
symptoms following his return from Vietnam.  The friend 
essentially asserts that the veteran exhibited psychiatric 
symptoms following his return from active duty service.  

The Board will first discuss two preliminary matters.  The 
claims files include evidence to show that the veteran served 
in the Merchant Marine between 1964 and 1974.  The veteran 
has asserted that his Merchant Marine service should be 
considered active duty.  He has further asserted, at times, 
that he has PTSD as a result of this service, and that he 
sustained a right lower extremity injury after falling five 
to seven feet during his Merchant Marine service.  See e.g., 
veteran's letters, dated in February and July of 2004; 
January 2005.  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2007). 

Under 38 C.F.R. § 3.7, active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941, to August 15, 1945.  38 C.F.R. § 
3.7(x)(14), (15) (2007).  Specifically, United States 
Merchant Seamen who served on blockade ships in support of 
Operation Mulberry during World War II and American Merchant 
Marines who were in Oceangoing Service during the period of 
armed conflict from December 7, 1941, through August 15, 
1945, are considered to have had active service.  Id.

Given the foregoing, the veteran's service with the Merchant 
Marine may not be considered active duty, and he may not be 
provided with any compensation for any disabilities as a 
result of that service.  

Second, and important for all claims in this case, the Board 
finds that the veteran is not considered to be a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991).  In this regard, VA audiological reports, dated in 
October 2004 and November 2005, both show that the veteran 
was noted to have a history of providing repeatedly 
inconsistent responses, and that he was thought to be 
malingering.  See also VA reports, dated in June and July of 
2000, May 2003, and April 2004 (noting that the veteran has 
repeatedly been found to provide inconsistent, unreliable, 
and exaggerated responses to his audiometric tests).  
Similarly, reports from the Vet Center note that the veteran 
tended to "exaggerate and magnify" his symptoms.  See Vet 
Center reports, dated in December 2003 and May 2004.  
Furthermore, although the veteran has repeatedly asserted 
that he was exposed to a variety of combat situations during 
employment with the Merchant Marine following separation from 
active duty service, an October 2004 VA audiological 
examination notes that, "Patient denied any post-military 
occupational noise exposure..."  

Beyond the above, there is also evidence that the veteran 
intentionally misrepresented the character of his service to 
VA physician.  Specifically, the RO's May 2004 rating 
decision shows that the RO notified the veteran that any 
stressors witnessed during his employment in the Merchant 
Marine, (which would have included any stressors witnessed 
while in Vietnam in association with that employment), may 
not be considered as active duty.  Nevertheless, a report 
from a VA physician, ("Dr. J.S.J."), dated in September 
2005, shows that the veteran requested this physician to 
provide a statement in pursuit of VA benefits.  In this 
statement, the physician reported that the veteran had 
symptoms "consistent with PTSD," and that the veteran had 
"described a variety of traumatic incidents dating back to 
his basic training in 1961 and his service in Vietnam." 
(emphasis added).  See also accompanying September 2005 
treatment report from Dr. J.S.J.  

Although the Board has considered a polygraph report 
submitted by the veteran, dated in April 2006, this report 
shows that the veteran was never asked whether or not the 
claimed inservice stressor had ever actually occurred (i.e., 
whether or not there was an accidental discharge of a weapon 
near his head during basic training).  The report merely 
indicates that the veteran truthfully stated that he believes 
that he has PTSD as a result of his service in 1961.  In such 
a case, the veteran is not competent to provide an 
etiological opinion.  See e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998).  

Beyond anything above, the Board has had the opportunity to 
review the veteran's many statements in his seven volume 
claims file.  The Board finds that the veteran's many 
statements to the VA, over many years, are inconsistent, 
unclear, and, as a whole, clearly not credible. 

In summary, the medical evidence shows that the veteran has a 
history of providing inconsistent, unreliable, and 
exaggerated responses to his audiometric tests, malingering, 
and other indications of untruthfulness, and the Board finds 
that the veteran is not a credible historian, undermining all 
claims in this case.  Simply stated, the Board finds that the 
veteran's statements to the VA, as a whole, actually provide 
evidence against all claims in this case.      

With regard to the claim for PTSD, the veteran asserts that 
he has PTSD as a result of a stressor during service in which 
a fellow soldier accidentally discharged his rifle near the 
veteran's head during basic training.  In a letter, dated in 
April 2004, the veteran stated that he did not report this 
incident because he did not want to get the soldier into 
trouble.  See also veteran's letter, received in January 
2004.  

In March 2003, the RO denied the veteran's claim.  Although 
the veteran initially indicated that he would not appeal, a 
letter, dated in February 2004, appears to fulfill the 
requirements of a valid and timely notice of disagreement.  
See 38 C.F.R. § 20.201, 20.302 (2007).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD (which has not been found in 
this case); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The claims files contain two discharges (DD Form 214's) which 
show that his military occupation specialty was "duty 
soldier" and "basic trainee."  They both show that he did 
not receive any awards.  A correction (DD Form 215) indicated 
that his military occupation specialty was "clerk."  The 
veteran's personnel file (DA Form 20) similarly shows that 
following training, his that his military occupation 
specialties were clerk, and duty soldier.  

The Board finds that the evidence does not show that the 
veteran participated in combat.  He is not shown to have 
received commendations or awards that warrant the conclusion 
that he participated in combat.  See VAOPGCPREC 12-99 at 12; 
65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure 
Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
III.iv.4.H.29.b, c.  In this regard, the veteran has 
repeatedly asserted that, following separation from active 
duty in 1962, he was exposed to a wide variety of combat 
stressors in Vietnam while he was a member of the Merchant 
Marine.  However, as previously discussed, his Merchant 
Marine service may not be considered active duty.  A March 
1962 report in his service records specifically notes that he 
had no combat record.  

The Board therefore finds that the veteran did not 
participate in "combat" for the purposes of the combat 
presumption.  See Cohen v. Brown, 10 Vet. App. 128, 145 
(1997).  

In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994); see also M21-1MR, Part III.iv.4.H.29.i.  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); see also M21-1MR, Part III.iv.4.H.29.a, 
i.  

The Board finds that there is no verified stressor to serve 
as a basis for granting the veteran's PTSD claim.  The Court 
has held that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 
60, 68 (1993).  In this case, the Board has determined that 
the veteran is not a credible historian.  In addition, the 
veteran has not provided a location or a reasonably specific 
time frame for the claimed stressor, or the names of anyone 
involved, and he has stated that he did not report the 
incident.  

In this regard, the Board notes that the veteran's service 
medical records include a March 1962 report (which is 
therefore dated well after basic training) which indicates 
that he was found to have hearing loss, with "cause 
unknown."  Given the foregoing, the Board finds that the 
veteran has failed to provide VA with reasonably specific 
details of the claimed stressor.  See M21-1MR, Part 
III.iv.4.H.32.j.  Under the circumstances, the evidence does 
not indicate that identifiable and probative service records 
exist, and the claimed stressor appears to be an event that 
is not capable of verification.  See M21- 1MR, Part 
IV.ii.1.D.15.a. (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that claimants must provide, at a minimum, a stressor 
that can be documented, the location where the incident took 
place, the approximate date (within a two-month period of 
time) of the incident, and the unit of assignment at the time 
the stressful event occurred).  

Accordingly, as the claimed stressor is not capable of being 
documented, it may not serve as a basis for a grant of his 
claim.  In summary, there is no evidence of record that is 
sufficient to corroborate the claimed stressor, and the Board 
finds that the claimed stressor is not verified.  The Board 
has therefore determined that the evidence does not warrant 
the conclusion that the claimed stressor has been verified.  

Given the foregoing, the veteran's claim for service 
connection for PTSD fails on the basis that the veteran is 
not shown to have participated in combat; there is no 
verified stressor; and that all elements required for such a 
showing have not been met.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD must be denied.  

With regard to the claim for tinnitus, the Board finds that 
this claim must be denied.  The veteran asserts that he has 
tinnitus as a result of the aforementioned claimed stressor 
in which a rifle was accidentally discharged near his ear 
during basic training.  However, this stressor has not been 
verified, and the Board has determined that the veteran is 
not a credible historian.  In addition, the veteran's service 
medical records do not show that he was ever treated for 
tinnitus.  The earliest post-service medical evidence of 
tinnitus is dated no earlier than 2000.  This is 
approximately 37 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

Furthermore, the July 2001 VA audiometric examination report, 
and the October 2002 VA examination report, both contain 
opinions against this claim, and the October 2002 VA 
examination report indicates that the examiner's opinion was 
based on a review of the veteran's C-file.  Although the 
Board has considered the opinion in an October 2004 VA 
examination report, this report is not shown to have been 
based on a review of the veteran's C-file, and given the 
subjective nature of the disability in issue, and the 
veteran's lack of credibility, this report is insufficiently 
probative to warrant a grant of the claim.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion include the 
thoroughness and detail of the opinion).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

With regard to the claim for a right lower extremity 
disability on a direct basis, the Board has determined that 
the claim must be denied.  In this case, the veteran asserts 
that he twisted his right lower extremity during an incident 
in which a fellow soldier accidentally discharged his weapon 
near the veteran.  However, there is nothing in the veteran's 
service records, or service medical records, to corroborate 
this assertion (discussed in great detail, supra).  His 
service medical records do not show that he received any 
relevant treatment, and his feet and lower extremities were 
clinically evaluated as normal upon separation from service 
in 1962.  The earliest post-service medical evidence of a 
right lower extremity disability is dated in 2004.  This is 
approximately 41 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  Maxson.  

In addition, there is no competent evidence to show that the 
veteran has a right lower extremity disability that is 
related to his service.  To the extent that minor 
degenerative findings were noted upon X-ray in 2004, there is 
no competent evidence to show that arthritis of the right 
lower extremity was manifested to a compensable degree within 
one year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim on a direct basis, and 
that the claim must be denied.  

The veteran has further asserted that compensation is 
warranted for a right lower extremity disability under 38 
U.S.C.A. § 1151(a).  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.  

The regulations provide that benefits under 38 U.S.C.A. § 
1151(a) for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d) (2007).

The Board finds that compensation for a right lower extremity 
disability under 38 U.S.C.A. § 1151(a) is not warranted.  The 
veteran has repeatedly asserted that he was subject to 
"extreme harassment" by the audiological examiner on 
October 9, 2004.  More specifically, he asserts that he was 
intimidated, screamed at, and instructed to push the lever 
whether or not he heard anything (during the hearing test).  
See e.g., veteran's notice of disagreement, received in 
October 2005.  He argues that his treatment during this 
examination so aggravated his psychiatric symptoms that, "as 
I was leaving I stumbled on the floor and severely hurt my 
right foot."  Id.  

To the extent that he fell during his examination, this 
appears to be corroborated by the October 9, 2004 VA report.  
However, with regard to his allegations of harassment, much 
of the Board's analysis of the veteran's lack of credibility 
is applicable here.  Briefly stated, although the veteran 
asserts that he was harassed during his October 9, 2004 VA 
examination, a review of the medical evidence shows that the 
veteran has repeatedly been found to provide inconsistent, 
unreliable, and exaggerated responses to his audiometric 
tests, to include findings noting malingering and 
embellishment, and the Board has determined that he is not 
credible.  

In addition, his assertions are contradicted by the November 
2005 VA audiometric examination report, which shows that the 
examiner reviewed the veteran's history of test results, 
essentially concluded that the October 9, 2004 VA examination 
results were the most accurate results for ratings purposes.  
Furthermore, there is evidence of right lower extremity 
injuries both prior to, and after, October 9, 2004.  
Specifically, the El Rio X-ray report dated October 12, 2004 
noted evidence of an "old" injury, and the medical evidence 
indicates that the veteran sustained at least two other right 
lower extremity injuries between 2004 and prior to his 
surgery in late 2006, to include "a significant ankle 
injury" as the result of a December 2005 MVA, which the 
veteran indicated that he thought had resulted in a torn 
ankle tendon.  See reports from G.S.L., D.O.  The problems 
with the veteran's creditability must be again noted. 

Finally, there is no competent evidence to show that the 
veteran has the a right lower extremity disability as a 
result of unforeseen events, or VA negligence.  See 38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.  In summary, the 
statutory prerequisites for compensation under 38 U.S.C.A. § 
1151 have not been met.  Accordingly, the preponderance of 
the evidence is against the appellant's claim, and 
compensation for a right lower extremity disability under 38 
U.S.C.A. § 1151 is not warranted.  As such, the Board finds 
no reasonable basis upon which to predicate a grant of the 
benefits sought on appeal.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  The issues on appeal are 
based on the contention that a right lower extremity 
disability, PTSD, and tinnitus, were caused by service many 
years ago (or that a right lower extremity disability is a 
result of unforeseen events, or VA negligence).  

However, with regard to the claim for tinnitus, the Board has 
determined that the veteran is not credible, and that his 
written testimony is outweighed by the medical evidence 
(service and post-service medical records, indicating a 
disorder that began many years after service), and that this 
evidence shows that service connection is not warranted for 
the claimed condition.  With regard to the claim for PTSD, 
the veteran has been found not to be credible, and as it is 
not shown the veteran engaged in combat, his assertions of a 
service stressor are not sufficient to establish the 
occurrence of such event.  Rather, his alleged service 
stressor must be established by official service records or 
other credible supporting evidence.  In this case, the 
veteran has not sufficiently identified a claimed stressor 
such that an attempt at verification is warranted.  
Therefore, his contentions are insufficient to warrant a 
grant of the claim.  

With regard to the claim for a right lower extremity 
disability, when the veteran's post-service medical records 
are considered (which indicate that the claimed conditions 
began years after service, and that the claims files do not 
contain competent evidence of a nexus between a right lower 
extremity disability, and the veteran's service, or competent 
evidence to show that a right lower extremity disability is 
the result of unforeseen events, or VA negligence), the Board 
finds that the medical evidence outweighs the veteran's 
contentions that he has the claimed conditions that are 
related to his service, or that a right lower extremity 
disability is the result of unforeseen events, or VA 
negligence.  

With regard to the claim for restoration of a 10 percent 
rating for bilateral hearing loss, in September 2000, the RO 
granted service connection for bilateral hearing loss, 
evaluated as noncompensable (0 percent disabling).  There was 
no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002).  

In November 2002, the RO increased the veteran's evaluation 
to 10 percent, with an effective date of March 15, 2002.  

In May 2005, the RO notified the veteran that it had 
determined that his bilateral hearing loss was 
noncompensable, and that it proposed to reduce his rating.  
The notice essentially stated that the basis for the 
reduction was that his test results, as determined in October 
2004, did not warrant a compensable rating.  

In this regard, a November 2005 VA audiological report noted 
that the veteran had a history of inconsistent responses 
suggestive of malingering and embellishment, and that the 
veteran's hearing was no worse than was shown in his test 
results that were obtained on October 9, 2004.  

In February 2006, the RO reduced the veteran's rating to 0 
percent, effective May 1, 2006.  The veteran has appealed.  

Given the foregoing, the issue is whether the reduction in 
the disability rating from 10 percent to 0 percent, effective 
May 1, 2006, was legally proper. 

In the present case, service connection for bilateral hearing 
loss was granted effective May 2000, and a 10 percent rating 
was in effect as of March 5, 2002.  Thus, at the time of the 
RO's February 2006 rating decision, the veteran's 10 percent 
rating for bilateral hearing loss had not been in effect for 
more than 5 years.  

The provisions of paragraphs § 3.344 (a) and (b) apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve. 
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  See 38 
C.F.R. § 3.344(c) (2007).  The United States Court of Appeals 
for Veterans Claims (Court) stated in Lehman v. Derwinski, 1 
Vet. App. 339 (1991) that use of parentheses suggests that 
the five year time frame is merely a guideline, not a 
mandate; and that the regulation is devoid of any language 
which could be construed as intended to establish an 
inflexible mandatory minimum time period.  

Although the regulatory requirements under 38 C.F.R. § 
3.344(a) and (b) apply only to reductions of ratings that 
have continued for long periods at the same level, the Court 
has held that several general regulations are applicable to 
all rating reduction cases, regardless of whether the rating 
at issue has been in effect for five or more years.  The 
Court has stated that certain regulations "impose a clear 
requirement that VA rating reductions, as with all VA rating 
decisions, be based upon review of the entire history of the 
veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 
(referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  

The Brown case articulated three questions that must be 
addressed in determining whether a rating reduction was 
warranted by the evidence.  First, a rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability."  Second, it must be 
determined whether the examination reports reflecting such 
change were based upon thorough examinations."  Third, it 
must be determined whether the improvement actually reflects 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  Brown, 5 Vet. App. at 
421.

A review of the RO's February 2006 decision, the statement of 
the case (SOC) dated in September 2006, and the supplemental 
statement of the case (SSOC), dated in November 2007, shows 
that the RO appears to have treated the reduction of the 10 
percent rating as a claim for an increased rating.  

Of particular note, the SOC and SSOC phrased the issue solely 
as one of an "evaluation," and the RO failed to include or 
discuss the provisions of 38 C.F.R. §§ 3.105 or 3.344 in its 
February 2006 decision, the SOC, and the SSOC.  

Notwithstanding the credibility issues regarding the veteran 
cited above, the Court has stated that both decisions by the 
RO and by the Board that do not apply the provisions of 38 
C.F.R. § 3.344, when applicable, are void ab initio (i.e., at 
their inception).  Lehman v. Derwinski, 1 Vet. App. 339 
(1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); and Brown v. 
Brown, 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 
Vet. App. 67, 73 (1996) (where VA reduces the appellant's 
rating without observing applicable laws and regulations the 
rating is void ab initio and the Court will set aside the 
decision).  

Simply stated, a veteran must be given adequate notice before 
his or her rating is reduced.  Since the rating decision that 
accomplished the reduction of the 10 percent evaluation for 
the veteran's service-connected bilateral hearing loss did 
not apply the provisions of 38 C.F.R. §§ 3.105 and 3.344, the 
reduction is void.  The appropriate remedy in this case is a 
restoration of the 10 percent evaluation effective on the 
date of the reduction.  See Hayes, 9 Vet. App. at 73 
(improper reduction reinstated effective date of reduction).  

The Board finds that the veteran's 10 percent evaluation was 
improperly reduced, that the reduction of the evaluation is 
void ab initio, and that the 10 percent evaluation for the 
veteran's bilateral hearing loss should be restored.  
Accordingly, the Board finds that restoration of the 10 
percent evaluation for bilateral hearing loss, effective May 
1, 2006, is warranted.

The remaining issue is whether an increased rating, i.e., a 
rating in excess of 10 percent, is warranted for the 
veteran's bilateral hearing loss.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

The assignment of disability ratings for hearing impairment 
are arrived at by a mechanical application of the numeric 
designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board notes that a claim stemming from a rating reduction 
action is a claim for restoration of the prior rating and, 
typically, does not also contemplate a claim for an increased 
rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
However, in this case, it appears that in October 2004, the 
veteran was afforded a VA audiological examination that was 
interpreted as a claim for an increased rating.  See 
38 C.F.R. § 3.157 (2007).  Also, as previously stated, the RO 
has characterized the issue of one of an "evaluation."  It 
therefore appears that the scope of the veteran's appeal 
includes an increased rating claim.  

The October 2004 VA report contains audiometric findings that 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
35
70
75
LEFT
N/A
25
50
85
85

These results show an average decibel loss of 51 in the right 
ear and 61 in the left ear.  Speech recognition ability was 
84 in the right ear and 92 in the left ear.  The report notes 
that testing was initially compromised by inconsistent 
response behavior and malingering behavior, with false 
negative responses to air conduction stimuli, and that he was 
re-instructed several times.  The findings were judged to be 
of fair reliability, and interpreted to show mild-severe SNHL 
(sensorineural hearing loss) above 2,000 Hertz.  Speech 
recognition ability was characterized as "good."  

These are the only audiometric test results during the time 
period in issue.  In this regard, although the veteran was 
afforded a VA audiological examination in November 2005, the 
examiner stated that given the veteran's history of 
audiometric unreliability, it did not seem likely that valid 
results would be obtained.  The report shows that he chose 
only to do objective tests that are insufficient for rating 
purposes.  As previously noted, the examiner stated that the 
veteran's hearing was no worse that shown in his test results 
that were obtained on October 9, 2004.  

The Board finds that an evaluation in excess of 10 percent 
for hearing loss is not warranted.  The October 2004 
audiological examination test results show that the veteran's 
hearing in the right ear is consistent with no more than 
level II hearing, and that the hearing in the veteran's left 
ear is consistent with no more than level II hearing.  See 38 
C.F.R. § 4.85.  As such, the criteria for even a compensable 
rating are not shown to have been met (however, the Board has 
previously determined that the procedural errors in the 
February 2006 reduction of the veteran's evaluation from 10 
percent to a noncompensable rating require restoration of the 
10 percent rating).  Given the foregoing, a rating in excess 
of 10 percent is not warranted.  Id., Tables VI and VII.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in October 2003 (PTSD), 
January 2005 (right lower extremity), March 2005 (right lower 
extremity, tinnitus, PTSD, and hearing loss) (two letters), 
August 2005 (right lower extremity, PTSD, hearing loss), 
October 2005 (right lower extremity, hearing loss), and 
November 2006 (hearing loss), the veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims.  With regard to the claims for a right lower 
extremity disability, and hearing loss, the January, March, 
and August of 2005 VCAA notices complied with the requirement 
that the notice must precede the adjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the claims for PTSD and tinnitus, the VCAA 
notices did not precede the adjudication.  In addition, none 
of the VCAA notices discussed the criteria for an increased 
rating for hearing loss, thus, the VCAA duty to notify has 
not been satisfied with respect to VA's duty to notify him of 
the information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id., Vazquez-Flores, 22 Vet. App. 
at 46.  Specifically, a review of the appellant's 
submissions, and those of his representative, received 
subsequent to the two September 2006 Statements of the Case 
(which listed all of the relevant criteria for service 
connection, and an increased rating), shows that they have 
demonstrated actual knowledge of what was necessary to 
substantiate the claims, as well as actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary to 
substantiate the claims, have been demonstrated and he, or 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claims, the Board 
finds that no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  Furthermore, as discussed below, it appears that VA 
has obtained all relevant evidence.  Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  To the 
extent that the Board has granted the claim for restoration 
of a 10 percent evaluation for bilateral hearing loss, any 
error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  Therefore, VA's duty to notify the 
appellant has been satisfied, and there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  With regard to the claims for tinnitus, and 
an increased evaluation for hearing loss, the veteran has 
been afforded examinations, and an etiological opinion has 
been obtained as to tinnitus.  

With regard to the claims for PTSD, and a right lower 
extremity disability, the veteran has not been afforded 
examinations, and an etiological opinions have not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the veteran's PTSD claim has been denied 
because it is not shown that the veteran engaged in combat, 
because the veteran has been found not to be credible, and 
because he has not sufficiently identified a claimed stressor 
that could provide the basis for a finding of PTSD.  

Simply stated, a finding of PTSD by another VA examination 
would not provide a basis to grant this claim. 

With regard to the claim for a right lower extremity 
disability, the service medical records do not show any 
relevant treatment, the claimed condition is first shown 
about 41 years after separation from service, and there is no 
competent evidence to show that the claimed condition is 
related to the veteran's service, or as a result of 
unforeseen events, or VA negligence.  Given the foregoing, 
the Board finds that the standards of McLendon have not been 
met.  See also 38 C.F.R. § 3.159(c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board 
therefore concludes that decisions on the merits at this time 
do not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for a PTSD, tinnitus, and right lower 
extremity disability is denied; compensation for right lower 
extremity disability under 38 U.S.C.A. § 1151 is denied.  

As the February 2006 reduction of the veteran's 10 percent 
rating was improper, restoration of the 10 percent rating for 
bilateral hearing loss, effective May 1, 2006, is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.  

A rating in excess of 10 percent for service connected 
hearing loss is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


